

	

		II

		109th CONGRESS

		1st Session

		S. 1630

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 7, 2005

			Mr. Obama introduced the

			 following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To direct the Secretary of Homeland

		  Security to establish the National Emergency Family Locator

		  System.

	

	

		1.Short titleThis Act may be cited as the

			 National Emergency Family Locator

			 Act.

		2.Definitions

			In this Act:

				(1)DepartmentThe term Department means

			 the Department of Homeland Security.

				(2)EmergencyThe term emergency has the

			 meaning given the term in section 102 of the Robert T. Stafford Disaster Relief

			 and Emergency Assistance Act (42 U.S.C. 5122).

				(3)SecretaryThe term Secretary means the

			 Secretary of Homeland Security.

				(4)SystemThe term System means the

			 National Emergency Family Locator System established under section 3(a).

				3.National Emergency

			 Family Locator System

			(a)In

			 generalNot later than 180

			 days after the date of enactment of this Act, the Secretary shall establish

			 within the Department the National Family Locator System.

			(b)PurposesThe purposes of the System are—

				(1)to enable individuals displaced by an

			 emergency to provide to the Department the name and location of the displaced

			 individuals and any other relevant information using the telephone, the

			 Internet, and other means determined to be appropriate by the Secretary;

			 and

				(2)to enable the Department—

					(A)to compile the information collected under

			 paragraph (1); and

					(B)to provide the information collected and

			 compiled under the System to the family members of the displaced individuals

			 and law enforcement officials.

					(c)ConsiderationsIn establishing the System under subsection

			 (a), the Secretary shall take into account and, to the maximum extent

			 practicable, incorporate into the System—

				(1)intermediary-based locator systems such as

			 the National Next of Kin Registry; and

				(2)information from existing family locator

			 databases, such as the Family News Network of the International Committee of

			 the Red Cross.

				4.Authorization of

			 appropriations

			There are authorized to be appropriated

			 such sums as are necessary to carry out this Act.

			

